[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                 FILED
                    FOR THE ELEVENTH CIRCUITU.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                              MAY 11, 2010
                            No. 09-15719                       JOHN LEY
                        Non-Argument Calendar                    CLERK
                      ________________________

                       Agency Nos. A093-396-828
                            A093-396-829

GUI HUA LIU,
GUO ZHENG,

                                                                     Petitioners,

                                  versus

U.S. ATTORNEY GENERAL,

                                                                    Respondent.


                      ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                       _________________________

                              (May 11, 2010)

Before CARNES, MARCUS and PRYOR, Circuit Judges.

PER CURIAM:
      Gui Hua Liu and her husband, Guo Zheng, natives and citizens of China,

petition for review the decision of the Board of Immigration Appeals that

dismissed their appeal of the denial of Liu’s application for asylum and

withholding of removal under the Immigration and Nationality Act. 8 U.S.C. §§

1158, 1231. The Board found that Liu failed to prove that she had a well-founded

fear of future persecution. We deny the petition.

      We review the decision of the Board to determine whether it is “‘supported

by reasonable, substantial, and probative evidence on the record considered as a

whole.’” Lin v. U.S. Att’y Gen., 555 F.3d 1310, 1314 (11th Cir. 2009) (quoting

Forgue v. U.S. Att’y Gen., 401 F.3d 1282, 1286 (11th Cir. 2005)). “To reverse

[those] fact findings, we must find that the record not only supports reversal, but

compels it.” Mendoza v. U.S. Att’y Gen., 327 F.3d 1283, 1287 (11th Cir. 2003).

We review the legal conclusions of the Board de novo. Id. at 1287 n.6.

      Substantial evidence supports the finding of the Board that Liu will not

likely experience persecution upon her return to China. “To establish a

well-founded fear of future persecution, an applicant must “‘present specific,

detailed facts showing a good reason to fear that [she] . . . will be singled out for

persecution. . . .’” Mohammed v. U.S. Att’y Gen., 547 F.3d 1340, 1345 (11th Cir.

2008) (quoting Al Najjar v. Ashcroft, 257 F.3d 1262, 1287 (11th Cir. 2001)). Liu

has not satisfied this standard.
                                            2
      The Board was entitled to find that Liu failed to prove that she would be

forcibly sterilized because she gave birth to two children in the United States. Liu

testified that she did not know of anyone who had been forcibly sterilized after

returning to China with children born in the United States. Although Liu

submitted certificates purportedly issued by the Hu Bin Village Committee and the

Ting Jiang Town Family Planning Office, which stated that residents would be

sterilized upon their return, Liu does not challenge the finding of the Board that

these documents were entitled to “limited weight” because of their questionable

authenticity. The record contains substantial evidence that unregistered children

born to a Chinese citizen in a foreign country would not be included in the number

of children allowed under family planning laws.

      The Board also was entitled to find that Liu also failed to prove that she

would suffer economic harm that would amount to persecution. The payment of a

single fine for violating family planning laws does not constitute persecution. See

Yang v. U.S. Att’y Gen., 418 F.3d 1198, 1203 (11th Cir. 2005). “Not all

exceptional treatment is persecution,” Gonzalez v. Reno, 212 F.3d 1338, 1355

(11th Cir. 2000), and there is evidence in this record that social compensation fees

are adjusted according to the location and income of a family, the fees can be paid

in installments, and the government cannot garnish wages to collect the fees.

      We DENY Liu’s petition for review.
                                          3